                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA                         Clerk, U.S. District Court
                                                                          District Of Montana
                            MISSOULA DIVISION                                   Mwoula



 WILLIAM E. CORCORAN,                             CV 18-185-M-DWM


            Plaintiff,

      vs.                                                 ORDER


ATLANTIC RICHFIELD COMPANY
(ARCO),

            Defendant.




     The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.


     DATED this               of March, 2020.




                                                      z


                                     Donald* W.IV^floy, ibistrict Judge
                                     United States DistricACourt
